DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-14 and 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Egawa (US Pub. No. 2018/0031957 A1) discloses a phosphor wheel (Figure 4, element 30) comprising: a disk (Figure 4, element 40); a wavelength conversion layer (Figure 4, element 42) comprising phosphor (page 3, paragraph 0058, lines 3-4) disposed on a first side (Figure 4, element 40b) of the disk (Figure 4, element 40); and an impeller (Figure 4, element 51) disposed on the first side (Figure 4, element 40b) of the disk (Figure 4, element 40).  However, Egawa and the prior art of record neither shows nor suggests a phosphor wheel comprising an impeller disposed on the first side of the disk comprising vanes which are shaped as airfoils with each vane oriented to drive outward airflow across the disk and across the wavelength conversion layer when the disk is rotated in the rotation direction.
Regarding claim 23, Egawa (US Pub. No. 2018/0031957 A1) discloses a method of manufacturing a phosphor wheel (i.e. design of a disk [element 40]; page 3, paragraph 0064, lines 1-3), the method comprising: disposing a wavelength conversion layer (Figure 4, element 42) comprising phosphor (page 3, paragraph 0058, lines 3-4) on a first side (Figure 4, element 40b) of a disk (Figure 4, element 40).  However, Egawa and the prior art of record neither shows nor suggests a method of manufacturing a phosphor wheel, the method comprising disposing or forming an impeller on the first side of the disk, wherein the impeller comprises airfoil-shaped vanes that are oriented to drive outward airflow across the disk and across the wavelength conversion layer when the disk is rotated in a rotation direction.
Regarding claim 28, Egawa (US Pub. No. 2018/0031957 A1) discloses a phosphor wheel (Figure 4, element 30) comprising: a disk (Figure 4, element 40); a wavelength conversion layer (Figure 4, element 42) comprising phosphor (page 3, paragraph 0058, lines 3-4) disposed on the disk (Figure 4, element 40); an impeller (Figure 4, element 51) disposed on the disk (Figure 4, element 40).  However, Egawa and the prior art of record neither shows nor suggests a phosphor wheel comprising an impeller having vanes which are shaped as airfoils with each vane oriented to drive outward airflow across the disk and across the wavelength conversion layer when the disk is rotated in the rotation direction, wherein the vanes are shaped as airfoils with each airfoil having its leading edge disposed radially inward of its trailing edge on the disk, and wherein the leading edges of the airfoils is a rounded leading edge and the trailing edges of the airfoils is a sharp trailing edge.
Regarding claims 2-14, 16-22 and 24-27, the claims are allowable based on their dependence from allowable claims 1 and 23 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki (US Pub. No. 2017/0205692 A1) discloses an optical device e.g. diffusing device having a heat dissipating portion such as rotating element that dissipates heat of the optical element e.g. reflector. The heat dissipating portion includes a base portion placed on the optical element. Several blade portions project from the base portion to the side opposite to the optical element. Several blade portions include an inclined portion that is inclined with respect to the base portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/07/2022